DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose A method of using deep learning for de-aliasing in a radar system, the method comprising:
obtaining unaliased time samples from reflections based on transmissions by a first radar system of multiple frequency-modulated signals, wherein the first radar system includes multiple transmit elements and multiple receive elements;
performing under-sampling of the un-aliased time samples to obtain aliased time samples corresponding with a first configuration of an ambiguous radar system;
implementing a matched filter on the un-aliased time samples to obtain an unaliased data cube and on the aliased time samples to obtain an aliased data cube;
processing the aliased data cube with a first neural network to obtain a de-aliased data cube;
training a first neural network based on a first loss obtained by comparing the un-aliased data cube with the de-aliased data cube to obtain a trained first neural network;
repeating the performing the under-sampling of the un-aliased time samples to obtain second abased time samples corresponding with a second configuration of the ambiguous radar system;
training a second neural network using the second configuration of the ambiguous radar system to obtain a trained second neural network;
comparing results of the trained first neural network and the trained second neural network to choose a selected neural network corresponding with a selected configuration of the ambiguous radar system; and
using the selected neural network with a second radar system that has the selected configuration of the ambiguous radar system to detect one or more objects.

The closest prior art is found to be:
Cornelius (US 5247303) which discloses resolving ambiguities in a radar system using neural networks and other processing techniques. 
Katz (US 6894639) which discloses a target recognition system utilizing neural networks for target classification based on detected characteristics and stored criteria. 
Jansen (US 2016/0124086) which discloses resolving ambiguities in a radar system by processing range/velocity matrices.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648